STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0933

VERSUS

ELMER ALEXANDER ESQUIVEL OCTOBER 24, 2022

RAMOS

In Re: Elmer Alexander Esquivel Ramos, applying for
supervisory writs, 23rd Judicial District Court,

Parish of Ascension, No. 30,567.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, Ju.

WRIT DENIED. Ramos v. Louisiana, U.S. , 140 S.Ct.
1390, 206 L.Ed.2d 583 (2020), is inapplicable to defendants like
relator, who were convicted by a unanimous jury verdict.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

A.Sx

DEPUTY CLERK OF COURT
FOR THE COURT